
	
		I
		111th CONGRESS
		2d Session
		H. R. 5027
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Mr. Tonko (for
			 himself, Mr. Grijalva,
			 Ms. Fudge, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Agriculture to assess the
		  effectiveness and efficiency of administrative review systems to ensure
		  compliance with Federal meal standards.
	
	
		1.Short titleThis Act may be cited as the
			 Eating Healthy at School Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Information about school meal quality is
			 vital to maximizing the national investment in the school meal programs
			 established under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)
			 and for measuring the effectiveness of and compliance with Federal school meal
			 standards.
			(2)Assessing
			 compliance with Federal school meal standards will enhance child health and the
			 nutritional quality of school meals, contribute to nutrition research and
			 evaluation of the school meal programs, and improve oversight of the school
			 meal programs.
			(3)According to the
			 School Nutrition Dietary Assessment Study-III of the school meals served under
			 the school meal programs in school year 2004–2005, the majority of schools
			 offered breakfasts and lunches that met the standards for the recommended daily
			 intake of key nutrients, such as vitamins A and C, calcium, protein, and iron,
			 but that the majority of school lunches were still too high in fat, saturated
			 fat, and sodium.
			(4)Reviews of the nutritional quality of
			 school meals under the school meals initiative for healthy children (60 Fed.
			 Reg. 31188 (1995)) assess only the lunches served in 1 school per school food
			 authority every 5 years and do not include assessments of breakfasts served by
			 schools participating in the school breakfast program established under section
			 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) or compliance with
			 nutrition standards for foods sold in schools outside of the school meal
			 programs.
			(5)Reviews of school
			 meals under the school meals initiative for healthy children are laborious for
			 State child nutrition programs and local school food authorities. Simplified,
			 less burdensome, and more effective approaches are needed.
			(6)The Institute of Medicine recommends
			 changes to school meals to reflect the most recent Dietary Guidelines for
			 Americans published under section 301 of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5341). The recommendations for new meal
			 requirements involve significant shifts in the approach of schools to menu
			 planning and will likely require new mechanisms for monitoring meal
			 quality.
			(7)Food of poor
			 nutritional value sold in schools outside of the school meal programs can
			 undermine the national investment in school meals.
			(8)Gaps in Federal
			 requirements for program integrity reviews limit the ability to identify and
			 address meal counting and claiming errors.
			(9)Program integrity reviews are not required
			 for the school breakfast program. Twenty-one States reported to the Comptroller
			 General of the United States that they do not review the school breakfast
			 program.
			(10)The percentage of
			 meal counting and claiming errors is higher in the school breakfast program
			 than in the school lunch program.
			3.Compliance and
			 accountability study
			(a)In
			 generalThe Secretary of Agriculture shall conduct a study
			 to—
				(1)assess the
			 effectiveness and efficiency of administrative review systems to ensure—
					(A)each local
			 educational agency participating in the school lunch program established under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
			 complies with the provisions of such Act, including the provisions with respect
			 to nutrition, eligibility, meal counts, and claims for reimbursement;
					(B)each local educational agency participating
			 in the school breakfast program established under section 4 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1773) complies with the provisions of such
			 Act, including the provisions with respect to nutrition, eligibility, meal
			 counts, and claims for reimbursement; and
					(C)each local educational agency described in
			 subparagraphs (A) and (B) is accountable for the compliance described in such
			 subparagraphs;
					(2)design and test alternative processes and
			 procedures that may improve the effectiveness and efficiency of the
			 administrative review systems described in paragraph (1), and determine the
			 optimal frequency for carrying out reviews under such systems; and
				(3)identify any
			 alternative processes and procedures for establishing a more effective and
			 efficient administrative review system which—
					(A)reflect the
			 results of tests of alternative processes and procedures conducted pursuant to
			 paragraph (2); and
					(B)consider the
			 practicality of implementing such alternative processes and procedures,
			 including the cost and burden of implementation that would be imposed on local
			 school food authorities, local educational agencies, and State educational
			 agencies.
					(b)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to the Committee on Education and Labor of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate, a report that describes the results and recommendations
			 of the study conducted pursuant to subsection (a).
			(c)RegulationsThe Secretary of Agriculture may prescribe
			 regulations as may be necessary to implement the processes or procedures
			 identified pursuant to subsection (a)(3) for establishing an effective and
			 efficient administrative review system.
			(d)Funding
				(1)In
			 generalUpon the date of the enactment of this Act, out of any
			 funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
			 shall transfer to the Secretary of Agriculture $3,500,000 to carry out this
			 section, to remain available until expended.
				(2)Receipt and
			 AcceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out this section the funds
			 transferred under paragraph (1), without further appropriation.
				
